DETAILED ACTION
This action is written in response to the application filed 10/4/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6-7, 10, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collaris. (Collaris D, Vink LM, van Wijk JJ. Instance-level explanations for fraud detection: A case study. arXiv preprint arXiv:1806.07129. 2018 Jun 19.)
Regarding claims 1, 10 and 19, Collaris discloses a computer-implemented method (and an analogous computer system and non-transitory computer-readable storage medium) for explainability of a machine learning-based decision-making system, the computer-implemented method comprising:
The Examiner notes that the techniques described throughout the Collaris disclosure are computer-based techniques. Furthermore, generic computer hardware (e.g. a processor, memory, and a computer-readable storage medium as recited in independent claims 10 and 19) are inherent throughout this disclosure.
receiving, at the decision-making system with a processor, decision data from the decision-making system, wherein the decision data comprises customer data, past transaction data and final decision data, wherein the decision-making system is connected with an explainability system;
P. 29: “To aid fraud experts in their work, Achmea trained a predictive model to detect fraud among sick leave insurances. A dataset of around 40,000 insurance policies was used, of which 129 records are labeled fraudulent. It contains 49 features sourced from different internal systems; 8 categorical and 41 continuous. To achieve the best possible accuracy, Achmea created a complex bagging ensemble of 100 Random Forests with 500 decision trees each. With an OOB error of 27.7%, this model still makes mistakes.” (Emphasis added.)
applying, at the decision-making system with the processor, feature engineering on the decision data, wherein the feature engineering is applied to transform raw data to input features consumed by machine learning models;
P. 28, last paragraph: “A first approach is to study a feature in isolation and see to what extent it contributes to the predictions made by the model. By understanding which features are more relevant, we reveal information about the decision making process.”See also p. 29 discussing “feature importance”, “sensitivity analysis”, and “model simplification” on the basis of feature engineering (e.g. dimension reduction or feature elimination).
extracting, at the explainability system with the processor, one or more rules of decision made by the decision-making system, wherein the extraction of the one or more rules is done by aggregation of each of one or more decision trees, wherein the extraction of one or more rules is done at mathematical model profiler using one or more machine learning algorithms; and
P. 30: “Rule dashboard The second dashboard takes the possible target classes as a starting point and uses model simplification to present a set of rules that describe the choices the model made for the prediction of those classes. An example is shown in Figure 5.” (Emphasis added.)The examiner notes that the machine learning model employed for the fraud detection task is a Random Forest model, i.e. a model comprising a plurality of decision trees.
displaying, at the explainability system with the processor, readable explanation of a decision made by the decision-making system based on mapping of the one or more rules with business context, wherein the readable explanation is displayed on a display screen of a communication device.

    PNG
    media_image1.png
    252
    498
    media_image1.png
    Greyscale
P. 29, fig. 3, see especially “Explainer” and “Explanation” in lower portion of figure, which is output to the fraud expert.See also p. 30 showing two feature dashboards for outputting instance-level explanations, i.e. graphical displays for the user.

Regarding claims 6 and 15, Collaris discloses the further limitation wherein the computer-implemented method comprises a step of calculation of feature importance for each node of the one or more decision trees to identify the contribution of each feature to decisions made by the decision-making system, wherein the calculation is done by processing the model parameters of each node of the one or more decision trees.
P. 29, first col.: “feature importance” and “sensitivity analysis”. See also dashboards at p. 30 (figs. 4 and 5).

Regarding claims 7 and 16, Collaris discloses the further limitation comprising aggregating at the explainability system with the processor, feature contribution along paths of each of the one or more decision tree features to identify the directional feature importance of each feature.
See p. 30, dashboards (fig. 4 and fig. 5), and pp. 30-31 “feature contribution” and “partial dependence”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Collaris, primary reference. (Collaris D, Vink LM, van Wijk JJ. Instance-level explanations for fraud detection: A case study. arXiv preprint arXiv:1806.07129. 2018 Jun 19.)
Bhat (US 2016/0140654 A1)
Chandola (Chandola V, Banerjee A, Kumar V. Anomaly detection: A survey. ACM computing surveys (CSUR). 2009 Jul 30;41(3):1-58.)
Goebel (Goebel R, Chander A, Holzinger K, Lecue F, Akata Z, Stumpf S, Kieseberg P, Holzinger A. Explainable AI: the new 42?. In International cross-domain conference for machine learning and knowledge extraction 2018 Aug 27 (pp. 295-303). Springer, Cham.)
Investopedia (Investopedia web site - About us page. From The Wayback Machine at archive.org. Archived from 31 December 2018. https://web.archive.org/web/20181231054214/https://www.investopedia.com/corp/about.aspx. 17 pages (pdf).)
Ward (US 2014/0379584 A1)
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Collaris and Chandola.
Regarding claims 2 and 11, their further limitation recites wherein the one or more machine learning algorithms comprises tree-based models, feed-forward neural network, clustering methods and linear model.
The Examiner interprets this limitation as requiring all of the four models listed. Collaris discloses a tree-based model (specifically a Random Forest, see e.g. p. 29), as well as an ensemble of models, i.e. a model comprising a plurality of distinct models (see p. 29, second col.).
Chandola discloses the following further limitations which Collaris does not disclose wherein the one or more machine learning algorithms comprises ... feed-forward neural network, clustering methods and linear model.
P. 21-22: Neural network-based anomaly detection techniques.P. 16: “Neural network based techniques have also been applied to identify anomalous insurance claims [He et al. 2003; Brockett et al. 1998].”See also p. 71, citing Vasconcelos (“Investigating feedforward neural networks with respect to the rejection of spurious patterns”).P. 30 et seq.: Clustering based anomaly detection techniques.PP. 35-36 discussing regression based models, i.e. linear models.Also P. 36, discussing ARMA model which “linearly combin[es] the components of the multivariate time series”.
At the time of filing, it would have been obvious to a person of ordinary skill to employ the several models disclosed by Chandola in an ensemble model for fraud detection (as disclosed by Collaris) because each of these models can be useful for anomaly detection tasks. A well-trained ensemble model will invariably outperform any single component model. By including more models, the machine learning engineer could therefore expect to improve (or at least not reduce) model performance for any single model.

Claims 3, 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Collaris and Bhat.
Regarding claims 3 and 12, Bhat discloses the following limitations which Collaris does not disclose wherein the customer data comprises customer name, customer address, customer age, customer occupation, customer location, customer salary, customer experience, number of loans, opening data, account number, branch name and card number.
[0031]: The borrower's page collects information about the Borrower's personal information Such as name, birthday, address, other personal information. Likewise the co-borrower's page collects personal information on other people on the loan. The loan page collects details about the amount of the loan, length of the loan, type of loan, and other details regarding the loan. The employment page collects information about the current and past employment of the borrower or co-borrower, including employer name of the borrower or self-employed, start dates, job titles, industry, years in this line in the work, work phone number, address of the employer, etc.[0031] (cont.): “The income page collects information about monthly income and yearly income that the borrower has. The assets and liabilities page solicits information about assets and liabilities that the borrower has to put up as collateral or other information regarding this loan.”See also table at pp. 4-6 requiring other documents required, including e.g. information on primary and secondary mortgages, and checking/savings/investment account statements (which contain account/branch/card numbers) as well as drivers license.
At the time of filing, it would have been obvious to a person of ordinary skill to include the specific features (attributes) disclosed by Bhat in the Collaris fraud detection system. The Examiner notes that the dataset used in Collaris comprises financial records comprising “49 features sourced from different internal systems; 8 categorical and 41 continuous”. (P. 29.) However, the authors do not disclose what features are in this data set. Each of these features may have predictive power regarding the applicant’s ability to repay a loan issued to them, as well as the likelihood of fraud.

Regarding claims 5 and 14, Collaris discloses the further limitations wherein the final decision data comprises ... decision,[and] reason for decision.
P. 30, figs. 4 and 5. See generally pp. 30-31 discussing “feature contribution” and “partial dependence” and “local rule extraction”.
Bhat discloses the further limitations which Collaris does not disclose wherein the final decision data comprises customer name, account number, decision, reason for decision and transaction ID.
[0031] “Borrower’s personal information such as name, birthday, address”.[0034] “the routines ask the borrower to provide example documents such as checking/savings banking accounts-two months”. (The Examiner notes that these documents will contain account number information.)[0021] “type of loan being requested” (transaction ID). Also [0031] “type of loan”.
The obviousness analysis of claims 3/12 applies equally here.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Collaris and Ward.
Regarding claims 4 and 13, Ward discloses the following further limitations which Collaris does not disclose wherein the past transaction data comprises account number, branch name, card number, transaction location, transaction date, transaction time, amount debited, balance, amount credited and amount transferred, wherein the amount transferred is calculated on a periodic basis.
[0026] account number.[0127] merchant name (i.e. branch name), total (i.e. amount debited / amount transferred).[0135] card number.[0042]: “date, time, dollar amount” and information pertaining to recurring or routine payments.[0036]: location.[0039]: “proof of credit balance or account balance or available funds or credit score, etc., available by the user.”
At the time of filing, it would have been obvious to a person of ordinary skill to include the specific features (attributes) disclosed by Ward in the Collaris fraud detection system. The Examiner notes that the dataset used in Collaris comprises financial records comprising “49 features sourced from different internal systems; 8 categorical and 41 continuous”. (P. 29.) However, the authors do not disclose what features are in this data set. Each of these features may have predictive power regarding the applicant’s ability to repay a loan issued to them, as well as the likelihood of fraud.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Collaris, Goebel and Investopedia.
Regarding claims 8 and 17, Goebel discloses the further limitations which Collaris does not disclose comprising mapping, at the explainability system with the processor, the one or more rules with the business context, wherein the mapping is done based on [a] dictionary and definition of each of the features, wherein the one or more rules are mapped in order to generate the readable explanation.
P. 298, fig. 2, illustrating descriptions and definitions of three bird species which are used in generating classification decision with corresponding explanations.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the dictionary-based classification techniques of Goebel to the fraud detection system of Collaris because having dictionary definitions can help generate interpretable explanations for classification decisions. This would have been particularly important with financial decisions, where many terms might be unfamiliar to users who lacked a background in finance.
Although the dictionary in Goebel is not specifically a business dictionary, the technique is nevertheless still applicable to the Collaris system. Furthermore, Investopedia discloses a business dictionary comprising definitions for financial/business terms. (See e.g. Investopedia p. 10, and rejection of claim 9 infra.)

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Collaris and Investopedia.
Regarding claims 9 and 18, Investopedia discloses the further limitations which Collaris does not disclose comprising integrating, at the explainability system with the processor, business dictionary for the business context, wherein the business dictionary is used for generating the readable explanation, wherein the business dictionary is updated periodically.
P. 10: Investopedia was founded in 1999 by Cory Wagner and Cory Janssen and was launched as a comprehensive investing and finance dictionary at a time where your next best option was a textbook. The founders aimed to make finance and investing easier to understand and every definition featured both a matter of fact explanation as well as a more friendly layman’s version, a tradition that Investopedia has continued to this day.
See also p. 10, outlining major updates through 2018.
At the time of filing, it would have been obvious to a person of ordinary skill to include a financial / business dictionary (as taught by Investopedia) in the Collaris system so that users (e.g. customers, business users, or regulators) could quickly find the information needed to understand a financial decision pertaining to denial of a financial transaction or loan application. The terms of financial products and financial regulations are often difficult to understand for users who do not work in finance. A financial dictionary like Investopedia could be easily incorporated into the Collaris product by hyperlinks.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Došilović discloses a survey of explainable AI techniques including, inter alia, tree based models, (p. 211), rule based models (p. 211), and the techniques involving dictionaries and definitions (p. 213, sec. IV). (Došilović FK, Brčić M, Hlupić N. Explainable artificial intelligence: A survey. In 2018 41st International convention on information and communication technology, electronics and microelectronics (MIPRO) 2018 May 21 (pp. 0210-0215). IEEE.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124